This is a companion case to the case of Rinehart v. Stateex rel. Whitley, this day decided (page 612). The issue grew out of a municipal election held by the City of Coral Gables, Florida. The question involved was whether or not the results of the election should be declared on the results of the machine votes and the absentee votes. We concluded that the lower court did not err in holding that the absentee votes were illegal and void and should not be counted but the result of the election declared on the machine votes cast in said election *Page 618 
The final judgment in this case is hereby affirmed on the authority of the companion case, supra.
It is so ordered.
TERRELL, C. J., WHITFIELD and BROWN, J. J., concur.